COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              REDEEMER LUTHERAN CHURCH AND
               BROTHERHOOD MUTUAL INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0898-14-2                                          PER CURIAM
                                                                                SEPTEMBER 16, 2014
              JUDITH WEAVER


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Rachel A. Riordan; Elizabeth N. Kazmerowski; Kalbaugh, Pfund &
                               Messersmith, on brief), for appellants.

                               (Judith M. Weaver, pro se, on brief).


                     Redeemer Lutheran Church and Brotherhood Mutual Insurance Company appeal a

              decision of the Workers’ Compensation Commission (the “commission”) finding that Judith

              Weaver sustained a compensable injury by accident arising out of her employment on October 3,

              2012. We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Weaver v. Redeemer Lutheran Church, JCN VA00000681235 (Apr. 17, 2014).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.1


                                                                                              Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       On August 21, 2014, appellants filed a motion to strike portions of appellee’s brief. We
              deny that motion.